  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAIME CHAVEZ,                       )
                                    )
     Plaintiff,                     )
                                    )        CIVIL ACTION NO.
     v.                             )          2:19cv454-MHT
                                    )               (WO)
OFFICER ANTHONY PARKER,             )
                                    )
     Defendant.                     )

                                ORDER

    A review of the records of this court reflect that

plaintiff   filed     a    second   complaint    against    the   same

defendant   which     asserts       identical    claims     as    those

presented in this action. See Chavez v. Parker, Civil

Action    No.     2:19-cv-1044-WHA       (M.D.     Ala.).         This

apparently occurred after he was transferred to a new

prison.     While     the     above-captioned      case     has   been

dismissed       for   failure       to   prosecute,       plaintiff’s

complaint   filed     in    civil   action    number   19-1044-WHA,

however, is proceeding.         Under these circumstances, and

because plaintiff was assessed a filing fee in both

complaints, the court deems it appropriate to vacate
the order entered in this case on June 28, 2019 (doc.

no. 4), requiring payment of the filing fee.

    Accordingly, it is ORDERED that:

    1.   The order entered on June 28, 2019 (doc. no. 4)

is VACATED to the extent it requires payment of the

filing fee and provides those persons having custody of

plaintiff Jaime Chavez with authority to withhold funds

from his inmate account for payment of the filing fee

in this case.

    2.   No funds be collected from plaintiff Chavez for

payment of any portion of the filing fee attendant to

this case.

    3.   Correctional officials shall not deduct funds

from plaintiff Chavez’s prison account for payment of

the filing fee in this case.

    The clerk of court is DIRECTED not to accept any

funds from correctional officials or plaintiff Chavez

as payment of the filing fee associated with this case.




                           2
    The clerk of court is further DIRECTED to provide a

copy of this order to the inmate account clerk at the

prison where plaintiff Chavez is held.

    DONE, this the 18th day of February, 2020.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                           3
